PER CURIAM.
The provision in appellant’s sentence that he be confined “at hard labor” is not authorized by law, is surplusage, and as such is hereby stricken. Massey v. State, 351 So.2d 376 (Fla. 1st DCA 1977). As amended, the sentence is affirmed.
The appeal from the conviction for grand theft is dismissed without prejudice to appellant to file a motion for post-conviction relief under Fla.R.Crim.P. 3.850. See Wilson v. State, 378 So.2d 1258, 1260 (Fla.1st DCA 1979), rev’d on other grounds, 395 So.2d 520 (Fla.1981); Counts v. State, 376 So.2d 59 (Fla.2d DCA 1979); Hall v. State, 397 So.2d 1041 (Fla. 5th DCA 1981).
SHAW and THOMPSON, JJ., and LILES, WOODIE A. (Retired), Associate Judge, concur.